Dismiss and Opinion Filed September 3, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00289-CV

  MACKLE WHITE, HOWARD GRISBY, AND MARGIERINA GRISBY,
                      Appellants
                          V.
                 SHARON JONES, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00243-C

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                         Opinion by Justice Pedersen, III
      Appellants’ brief in this case is overdue. After appellants failed to respond to

our request regarding the reporter’s record, we ordered the appeal submitted without

the reporter’s record and appellants’ brief to be filed by June 1, 2020. By postcard

dated June 5, 2020, we notified appellants the time for filing appellants’ brief had

expired. We directed appellants to file a brief and an extension motion within ten

days. We cautioned appellants that failure to file a brief and an extension motion

would result in the dismissal of this appeal without further notice.        To date,
appellants have not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Bill Pedersen, III//
200289f.p05                                BILL PEDERSEN, III
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MACKLE WHITE, HOWARD                         On Appeal from the County Court at
GRISBY, AND MARGIERINA                       Law No. 3, Dallas County, Texas
GRISBY, Appellants                           Trial Court Cause No. CC-20-00243-
                                             C.
No. 05-20-00289-CV          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Whitehill and
SHARON JONES, Appellee                       Reichek participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

      It is ORDERED that appellee SHARON JONES recover her costs of this
appeal from appellants MACKLE WHITE, HOWARD GRISBY, AND
MARGIERINA GRISBY.


Judgment entered this 3rd day of September, 2020.




                                       –3–